 



EXHIBIT 10.1

AGREEMENT TO SET EXCHANGE RATIO

     This AGREEMENT TO SET EXCHANGE RATIO (the “Exchange Ratio Agreement”) is
made and entered on August 18, 2003, by and between Kroll Inc., a Delaware
corporation (“Acquiror”) and Factual Data Corp., a Colorado corporation
(“Target”).

RECITALS

     A.     Acquiror, Target, and Golden Mountain Acquisition Corporation, a
Colorado corporation (“Merger Sub”), entered into an Agreement and Plan of
Reorganization, dated June 23, 2003 (the “Merger Agreement”), pursuant to which
Target and Merger Sub agreed to combine into a single company through the
statutory merger of Merger Sub with and into Target (the “Merger”).

     B.     Pursuant to Section 1.6(c) of the Merger Agreement, upon
consummation of the Merger, each outstanding share of Target Common Stock is to
be converted into the right to receive the Per Share Consideration, consisting
of (i) $14.00 in cash and (ii) a fraction of a share of Acquiror Common Stock
equal to the Exchange Ratio. The Exchange Ratio is calculated by dividing $3.50
by the Average Stock Price (of Acquiror Common Stock), unless the Average Stock
Price is either greater than $29.15 or less than $23.85. The Average Stock Price
has been determined to be $23.3842.

     C.     Because the Average Stock Price is less than $23.85, the Merger
Agreement provides that Target can elect to either set the Exchange Ratio at
0.1467 or to deliver a Target’s Notice to Acquiror pursuant to Section 7.1(j) of
the Merger Agreement at or prior to 5:00 P.M. (Eastern Time) on August 19, 2003.

     D.     Section 7.1(j) of the Merger Agreement further provides that upon
receipt of the Target’s Notice, Acquiror can either (i) elect to let the Merger
Agreement terminate or (ii) agree, via an Acquiror’s Notice delivered to Target
at or prior to 5:00 P.M. (Eastern Time) on August 20, 2003, to set the Exchange
Ratio at or above the number resulting from dividing $3.50 by the Average Stock
Price.

     E.     Neither Acquiror or Target wish to terminate the Merger Agreement.
Both have agreed that pursuant to the mechanism set forth in Section 7.1(j) of
the Merger Agreement, the Exchange Ratio should be calculated by dividing $3.50
by the Average Stock Price, and should equal 0.1497.

     F.     Target and Acquiror intend (i) that by executing this Exchange Ratio
Agreement, each of Target and Acquiror shall be deemed, as of the time of the
Exchange Ratio Agreement’s complete execution, to have simultaneously delivered
to the other the Target’s Notice and the Acquiror’s Notice, and (ii) that the
Acquiror’s Notice shall be deemed to provide that the Exchange Ratio shall be
calculated by dividing $3.50 by the Average Stock Price, and shall equal 0.1497.

     NOW, THEREFORE, in consideration of the covenants and representations set
forth herein, and for other good and valuable consideration, the parties agree
as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT

     1.     Capitalized terms used in this Exchange Ratio Agreement but not
otherwise defined herein shall have the meanings ascribed thereto in the Merger
Agreement.

     2.     Upon the complete and full execution of this Exchange Ratio
Agreement by both Acquiror and Target, and at the time thereof, the following
events shall be deemed to have simultaneously occurred:

               (a) the Target’s Notice was delivered by Target to Acquiror
pursuant to Section 7.1(j) of the Merger Agreement; and

               (b) the Acquiror’s Notice, indicating that the Exchange Ratio
shall be calculated by dividing $3.50 by the Average Stock Price and shall be
set at 0.1497, was delivered by Acquiror to Target pursuant to Section 7.1(j) of
the Merger Agreement.

     3.     Pursuant to this Exchange Ratio Agreement and the Acquiror’s Notice,
the Exchange Ratio shall be calculated by dividing $3.50 by the Average Stock
Price, and shall be set at 0.1497.

     4.     All the provisions of the Merger Agreement are hereby ratified and
confirmed by the parties and shall remain in full force and effect.

     5.     This Exchange Ratio Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement. This Exchange Ratio Agreement shall
not be deemed to be effective or binding on any party until fully executed by
all parties.

     6.     The Shareholder Meeting is scheduled to be held on August 21, 2003
(the “Meeting Date”). If the Shareholder Meeting does not occur on the Meeting
Date, this Exchange Ratio Agreement shall be vacated and be null, void, and of
no effect.

[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Target and Acquiror have caused this AGREEMENT TO SET
EXCHANGE RATIO to be executed and delivered by their respective officers
thereunto duly authorized, all on the date first written above.

          TARGET  

  FACTUAL DATA CORP       By: /s/ J.H. Donnan


--------------------------------------------------------------------------------

Name: J.H. Donnan
Title: Chief Executive Officer  
     
          ACQUIROR       KROLL INC.  
     
          By: /s/ Michael Cherkasky


--------------------------------------------------------------------------------

Name:       Title:

SIGNATURE PAGE TO AGREEMENT TO SET EXCHANGE RATIO

3